TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00206-CV






Lisa Smith and Kelly Smith, Appellants



v.



John Cornyn, in his Individual and Official Capacity, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. 96-07354, HONORABLE B. B. SCHRAUB, JUDGE PRESIDING 







PER CURIAM


	Appellants Lisa Smith and Kelly Smith appeal from the trial court's order regarding
the denial of a motion to recuse.  Because this order is not the final judgment of the trial court,
and is, therefore, an interlocutory, non-appealable order, we will dismiss the appeal for want of
jurisdiction.  See Tex. R. Civ. P. 18a(f); see also Tex. Civ. Prac. & Rem. Code §§ 51.012,
51.014.

	The Clerk of this Court filed the clerk's record in this cause on June 10, 1999.  By
letter dated June 15, 1999, appellants were invited to submit a supplemental clerk's record by June
25, 1999, containing the appropriate documents showing the trial court's judgment to be final, or
the appeal would be dismissed for want of jurisdiction.  Thus far appellants have failed to respond.


	Accordingly, we dismiss this appeal for want of jurisdiction on our own motion. 
See Tex. R. App. P. 42.3(a).


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   July 15, 1999

Do Not Publish